DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 20, 2021 was filed with the mailing date of the application on August 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 6-13, 15-20 of U.S. Patent No. 11,127,196. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/407,719  
1
8
9
10
11
12
13
14
15
U.S. Patent #11,127,196  
16-18 (or 1, 16, 17) 
1
2
6
7
8,9
10
11
12


Present Application #17/407,719  
16
17
18
19
20
U.S. Patent #11,127,196  
13
13
15
16-18 (or 1, 16, 17)
16,17,19 (or 16, 17, 20)


Present Application #17/407,719  Claim 1
U.S. Patent #11,127,196  Claims 16-18 (or 1, 16, & 17)
A cache for use in a tile-based rendering graphics processing system for storing transformed primitive blocks, the graphics processing system having a rendering space sub-divided into a plurality of tiles to which primitives can be associated, 
A cache for use in a tile-based rendering graphics processing system for storing transformed primitive blocks, the graphics processing system having a rendering space sub-divided into a plurality of tiles to which primitives can be associated, 

the graphics processing system comprising rasterization logic that rasterizes primitives on a per tile basis in a plurality of stages…(Limitation A)
the cache comprising:
the cache comprising:
memory configured to store transformed primitive blocks 
memory configured to store a plurality of transformed primitive blocks, 
for processing in a rasterization phase, the memory being sub-divided into a plurality of sub-blocks,
Limitation A above
each transformed primitive block comprising transformed geometry data for one or more primitives; and
each transformed primitive block comprising transformed geometry data for one or more primitives; and
control logic configured to:
control logic configured to:

maintain a counter for each of the plurality of transformed primitive blocks stored in the memory that indicates a number of tiles of the plurality of tiles that are currently being processed by the rasterization logic and require access to that transformed primitive block, the counter for a transformed primitive block being updated when any stage of the rasterization logic indicates a tile no longer requires access to the transformed primitive block;
receive a new transformed primitive block for storing in the memory, 
in response to receiving a request to add a new transformed primitive block to the memory when there is not enough free memory to store the new transformed primitive block, select a transformed primitive block to evict from the memory based on the counters associated therewith; and
the new transformed primitive block being associated with a number of tiles of the plurality of tiles,
…each transformed primitive block is associated with a number of tiles that reference that transformed primitive block…(claim 17, depending upon claim 16)

determine which sub-block of the plurality of sub-blocks to store the new transformed primitive block based on the number of tiles associated with the new transformed primitive block, and store the new transformed primitive block in the determined sub-block.
…the transformed geometry cache is divided into a plurality of sub-memory blocks; and the new transformed primitive block is stored in one of the plurality of sub-memory blocks based on the number of tiles that reference the new transformed primitive block…(claim 17, depending upon claim 16)

evict the selected transformed primitive block from the memory.


Claim 1 of the present application differ from the invention defined in claims 16-18 (or 1, 16, 17) in that claim 1 of the present application is broader in scope than that of claims 16-18 (or 1, 16, 17) of the patent application, thus encompasses that of the patent application.
Please note that claims 1 and 18 of the patent application are similar in scope, except claim 1 is directed to a method for performing steps and claim 18 is directed to a cache for performing the same method as recited in claim 1.  However, claim 18 is outlined above for ease.  

Present Application #17/407,719  Claim 8
U.S. Patent #11,127,196  Claim 1
The cache of claim 6, wherein
A cache…including…
the control logic is configured to maintain the counters in the look-up table so that each counter indicates a number of tiles of the plurality of tiles that are currently being processed in the rasterization phase and require access to the corresponding transformed primitive block.
…maintain a counter for each of the plurality of transformed primitive blocks stored in the memory that indicates a number of tiles of the plurality of tiles that are currently being processed by the rasterization logic and require access to that transformed primitive block…


Present Application #17/407,719  Claim 9
U.S. Patent #11,127,196  Claim 2
The cache of claim 8, wherein
The method of claim 1, wherein
the control logic is configured to adjust the counter for a transformed primitive block to indicate that an additional tile is currently being processed in the rasterization phase and requires access to that transformed primitive block when the rasterization phase processing of a tile that is associated with that transformed primitive block begins.
maintaining a counter for a transformed primitive block comprises adjusting the counter to indicate that an additional tile is currently being processed by the rasterization logic and requires access to that transformed primitive block when the rasterization logic begins processing a tile that is associated with that transformed primitive block.


Present Application #17/407,719  Claim 10
U.S. Patent #11,127,196  Claim 6
The cache of claim 8, wherein
The method of claim 4, wherein
the rasterization phase comprises a hidden surface removal stage, and the control logic is configured to receive an indication from the hidden surface removal stage that a tile associated with a transformed primitive block no longer requires access to the transformed primitive block when none of the primitives of that transformed primitive block survive the hidden surface removal stage.
the plurality of stages of the rasterization logic comprises a hidden surface removal stage; and the method further comprises receiving an indication from the hidden surface removal stage that a tile associated with a transformed primitive block no longer requires access to the transformed primitive block when none of the primitives of that transformed primitive block survive the hidden surface removal stage.


Present Application #17/407,719  Claim 11
U.S. Patent #11,127,196  Claim 7
The cache of claim 10, wherein
The method of claim 4, wherein
the hidden surface removal stage comprises (i) a depth test sub-stage, and (ii) a tag buffer sub-stage; and the control logic is configured to receive an indication from the hidden surface removal stage that a tile associated with a transformed primitive block no longer requires access to the transformed primitive block when the transformed primitive block does not survive either the depth test sub- stage or the tag buffer sub-stage.
the plurality of stages of the rasterization logic comprises a hidden surface removal stage and the hidden surface removal stage comprises (i) a depth test sub-stage, and (ii) a tag buffer sub-stage; and the method further comprises receiving an indication from the hidden surface removal stage that a tile associated with a transformed primitive block no longer requires access to the transformed primitive block when the transformed primitive block does not survive either the depth test sub-stage or the tag buffer sub-stage.


Present Application #17/407,719  Claim 12
U.S. Patent #11,127,196  Claims 8 and 9
The cache of claim 11, wherein
The method of claim 7, wherein
a transformed primitive block does not survive the depth test sub-stage when none of the primitives of that transformed primitive block pass a depth test performed in the depth test sub-stage; and/or 
a transformed primitive block does not survive the depth test sub-stage when none of the primitives of that transformed primitive block pass a depth test performed in the depth test sub-stage.
wherein a transformed primitive block does not survive the tag buffer sub-stage when the transformed primitive block survives the depth test sub-stage, but no primitives of that transformed primitive block are output from the tag buffer sub-stage.
a transformed primitive block does not survive the tag buffer sub-stage when the transformed primitive block survives the depth test sub-stage, but none of the primitives of that transformed primitive block are output from the tag buffer sub-stage.


Present Application #17/407,719  Claim 13
U.S. Patent #11,127,196  Claim 10
The cache of claim 11, wherein
The method of claim 7, wherein
the tag buffer sub-stage comprises a tag buffer which is configured to store an identifier for each sample position of a tile to identify a visible primitive at that sample position, and a look-up table which is configured to store information for each transformed primitive block that indicates whether a primitive fragment related thereto was received, and the tag buffer sub-stage is configured to:
the tag buffer sub-stage comprises a tag buffer which is configured to store: (i) an identifier for each sample position of a tile to identify a visible primitive at that sample position, and (ii) a lookup-table which is configured to store information for each transformed primitive block that indicates whether a primitive fragment related thereto was received; and the method further comprises, at the tag buffer sub-stage:
receive primitive fragments that have survived the depth test sub-stage;
receiving primitive fragments that have survived the depth test sub-stage;
store information identifying the received primitive fragments at the corresponding sample position in the tag buffer;
storing information identifying the received primitive fragments at the corresponding sample position in the tag buffer;
update the tag buffer sub-stage look-up table to indicate which transformed primitive blocks the received primitive fragments relate to;
updating the look-up table to indicate which transformed primitive blocks the received primitive fragments relate to;
flush the contents of the tag buffer when one or more conditions are met; and
flushing the contents of the tag buffer when one or more conditions are met; and
in response to flushing the contents of the tag buffer, compare the flushed contents of the tag buffer to the tag buffer sub-stage look-up table to thereby identify transformed primitive blocks that did not survive the tag buffer sub-stage.
in response to flushing the contents, comparing the flushed contents to the stored information in the tag buffer identifying the received primitive fragments to thereby identify transformed primitive blocks that did not survive the tag buffer sub-stage.


Present Application #17/407,719  Claim 14
U.S. Patent #11,127,196  Claim 11
The cache of claim 8, wherein
The method of claim 4, wherein
the rasterization phase comprises a texturing and/or shading stage, and the control logic is configured to receive an indication from the texturing and/or shading stage that a tile no longer requires access to a transformed primitive block when the texturing and/or shading stage has completed processing that transformed primitive block.
the plurality of stages of the rasterization logic comprises a texturing and/or shading stage; and the method further comprises receiving an indication from the texturing and/or shading stage that a tile no longer requires access to a transformed primitive block when the texturing and/or shading stage has completed processing that transformed primitive block.


Present Application #17/407,719  Claim 15
U.S. Patent #11,127,196  Claim 12
The cache of claim 8, wherein
The method of claim 4, wherein
the rasterization phase comprises a texturing and/or shading stage, and the control logic is configured to determine that a tile currently being processed in the rasterization phase no longer requires access to a transformed primitive block when the texturing and/or shading stage accesses that transformed primitive block in the cache.
the plurality of stages of the rasterization logic comprises a texturing and/or shading stage; and the method further comprises receiving an indication from the texturing and/or shading stage that a tile no longer requires access to a transformed primitive block when the texturing and/or shading stage accesses that transformed primitive block in the cache.


Present Application #17/407,719  Claim 16
U.S. Patent #11,127,196  Claim 13
The cache of claim 6, wherein
The method of claim 1, wherein
the control logic is configured to, if there is not enough free memory to store the new transformed primitive block, select a transformed primitive block stored in the memory to evict based on the counters in the look-up table, and cause the selected transformed primitive block to be evicted from the memory.
selecting a transformed primitive block to evict from the cache based on the counters associated therewith comprises selecting one of the transformed primitive blocks with a counter that indicates that there are no tiles currently being processed by the rasterization logic that require access to the transformed primitive block.


Present Application #17/407,719  Claim 17
U.S. Patent #11,127,196  Claim 13
The cache of claim 16, wherein
The method of claim 1, wherein
the control logic is configured to select for eviction one of the transformed primitive blocks with a counter that indicates it is safe to evict the transformed primitive block from the memory.
selecting a transformed primitive block to evict from the cache based on the counters associated therewith comprises selecting one of the transformed primitive blocks with a counter that indicates that there are no tiles currently being processed by the rasterization logic that require access to the transformed primitive block.


Present Application #17/407,719  Claim 18
U.S. Patent #11,127,196  Claim 15
The cache of claim 16, wherein
The method of claim 1, wherein
each transformed primitive block is associated with a number of tiles; and the control logic is configured to select a transformed primitive block stored in the memory to evict further based on the number of tiles associated with the transformed primitive blocks stored in the memory.
each transformed primitive block is associated with a number of tiles that reference that transformed primitive block; and the selection of the transformed primitive block to be evicted from the cache is based on the counters for the transformed primitive blocks stored in the cache and the number of tiles associated with each of those transformed primitive blocks.


Present Application #17/407,719  Claim 19
U.S. Patent #11,127,196  Claims 16-18 (or 1, 16, & 17)
A graphics processing system comprising the cache as set forth in claim 1.
A cache for use in a tile-based rendering graphics processing system…


Please see the rejection and rationale regarding claim 1 above.

Present Application #17/407,719  Claim 20
U.S. Patent #11,127,196  Claims 16, 17, & 19 (or 16, 17, & 20)
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the cache as set forth in claim 1 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the cache.
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the cache as set forth in claim 18 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the cache.


Please see the rejection and rationale regarding claim 1 above.

Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patenting rejection above may be overcome, e.g. a terminal disclaimer may be filed or any one of claims 2-7 may be incorporated into the independent claims to overcome the Double Patenting rejection, as claim 2-7 are not rejected under Double Patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes: Sansottera et al. (US 2017/0069126)(cited in the Information Disclosure Statement (IDS) filed August 20, 2021) disclose a cache (Figure 3, cache system 334 with cache 336 and cache controller 338, further illustrated in Figure 7) for use in a tile-based rendering graphics processing system (Figure 3, graphics processing system 300, which is similar to graphics processing system 100 of Figure 1, where [0001] thru [0003] notes graphics processing system 100 as a tile-based graphics processing system) for storing transformed primitive blocks (e.g. transformed graphics data items and/or derived sub-primitives)([0086] notes cache 336 configured to store graphics data items (i.e. transformed input graphics data items and/or derived sub-primitives) which are output from the transform and sub-primitive derivation logic 330), the graphics processing system (graphics processing system 300) having a rendering space sub-divided into a plurality of tiles to which primitives can be associated ([0016] notes rendering space subdivided into a plurality of tiles, [0017] and [0018] notes geometry transform and sub-primitive logic configured to receive graphics data of input graphics data items, and to determine transformed positions within the rendering space of one or more sub-primitives derived from the input graphics data items), the cache (Figure 3, cache system 334) comprising: memory (cache 336, [0100]) configured to store a plurality of transformed primitive blocks (e.g. transformed graphics data items and/or derived sub-primitives)([0086] notes cache 336 configured to store graphics data items (i.e. transformed input graphics data items and/or derived sub-primitives) which are output from the transform and sub-primitive derivation logic 330) for processing in a rasterization phase (Figure illustrates rasterization logic include untransformed geometry fetch logic 316, transform and sub-primitive derivation logic 330, hidden surface removal (HSR) logic 318, and texture/shading logic 320, where [0006] notes rasterization logic renders primitive in a tile-by-tile manner), each transformed primitive block comprising transformed geometry data for one or more primitives (Figure illustrates and associated text, e.g. [0071] and [0072] note geometry data fetch unit 308 fetches geometry data and passes the fetched data to the transform and sub-primitive logic 310, which, in turn, transforms the geometry data); and control logic (cache controller 338) configured to: receive a new transformed primitive block for storing in the memory, the new transformed primitive block being associated with a number of tiles of the plurality of tiles; determine which sub-block of the plurality of sub-blocks to store the new transformed primitive block based on the number of tiles associated with the new transformed primitive block ([0100] notes cache may comprise a plurality of memory pools where different ones of the memory pools are configured to store data from different levels of a hierarchy); and store the new the transformed primitive block in the determined sub-block ([0104] thru [0106] notes replacement policy, where “replacement” denotes new data to replace old); Fishwick et al. (US 2014/0292782)(cited in the IDS filed) disclose receive a new transformed primitive block for storing in the memory, the new transformed primitive block being associated with a number of tiles of the plurality of tiles; determine which sub-block of the plurality of sub-blocks to store the new transformed primitive block based on the number of tiles associated with the new transformed primitive block; and store the new transformed primitive block in the determined sub-block (Figure 4, step 412 notes determining whether another tile is to be processed, if so, step 416 notes determining if further parameters needed in the cache for processing the next tile, if so, step 418 notes determining whether there is sufficient space to store the further parameters in cache, and if not, step 420 notes determining which of the parameters to evict from the cache, [0065] thru [0069]; Figure 4, step 422, [0068], [0069] notes evicting the determined parameters from the cache to store new data).  However, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claims 1, 19, and 20 as recited as a whole, with the portions italicized above not explicitly taught by the prior art cited above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612